COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 RAMON PADILLA,                                                No. 08-12-00234-CR
                                                §
                        Appellant,                                    Appeal from
                                                §
 v.                                                             346th District Court
                                                §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                        Appellee.                              (TC # 20110D02154)
                                                §

                                           JUDGMENT

       The Court has considered this cause on the record and concludes the judgment should be

modified to reflect a finding of true to the enhancement paragraph.

       We therefore affirm the judgment of the trial court below as modified. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF AUGUST, 2015.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)